04/14/2020
                IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                           Assigned on Briefs March 4, 2020

                                  IN RE HECTOR G.

                Appeal from the Chancery Court for Anderson County
                 No. 19CH1375      M. Nichole Cantrell, Chancellor
                      ___________________________________

                           No. E2019-01594-COA-R3-CV
                       ___________________________________


Petitioners appeal from the transfer of their guardianship action from chancery court to
juvenile court. Because Petitioners have appealed a non-final judgment, we dismiss this
appeal for lack of subject matter jurisdiction.

               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J., W.S., delivered the opinion of the court, in which JOHN W.
MCCLARTY, and W. NEAL MCBRAYER, JJ., joined.

Mital D. Patel and Julie D. Eisenhower, Knoxville, Tennessee, for the appellants, Juan
G., and Claudia G.


                                        OPINION

                                      BACKGROUND

       On July 12, 2019, Petitioners/Appellants Juan G. and Claudia G. (together
“Petitioners”) filed a motion seeking a guardianship over a minor child, Hector G., in the
Anderson County Chancery Court (“the trial court”). The petition alleged that a
guardianship was necessary because both of the child’s parents had passed away. In
addition, the petition specifically noted that the guardianship order would “be used for the
secondary purpose of petitioning U.S. Citizen and Immigration Services to grant [the
child] Special Immigrant Juvenile status, as defined in 8 U.S.C. § 1101(a)(27)(J).” In
particular, the petition requested that the trial court make a finding as to “abuse, neglect,
or abandonment” of the child, which finding would be used to seek Special Immigrant
Juvenile status. Petitioners attached several documents to their motion. Many of the
documents were official documents from Mexico, which were accompanied by certified
translations.

       A hearing on the matter was held on July 19, 2019. No transcript is included in the
record on appeal from this hearing. On the same day, the trial court entered an order
transferring this matter to the Anderson County Juvenile Court (“juvenile court”)
pursuant to Tennessee Code Annotated sections 34-2-101,1 36-1-103,2 and 37-1-104.3

       Petitioners thereafter filed a timely motion to alter or amend the trial court’s
judgment, arguing that the trial court made certain findings in its prior decision that were
erroneous. In particular, Petitioners asserted that the trial court made the following
findings in support of its order of transfer:

        1) that the Court has the jurisdiction to grant guardianship for the Minor; 2)
        that the Court has the jurisdiction to grant the Order of Best Interest, and; 3)
        that the Court has the jurisdiction to grant the Special Immigrant Juvenile
        Status for the Minor; but 4) that the Court does not have the jurisdiction to
        determine whether the Minor is dependent and neglected.[4]
        1
            Section 34-2-101 provides as follows:

        (a) Actions for the appointment of only a guardian of the person may be brought in the
        juvenile court in the county in which there is venue. Actions for the appointment of a
        guardian of the person or property or both may be brought in a court exercising probate
        jurisdiction or any other court of record in the county in which there is venue.
        (b) An action for the appointment of a guardian may be brought in the county of
        residence of the minor, the county of residence of the minor’s parents or, if the minor's
        parents are living apart, the county of residence of the custodial parent.
        2
          Section 36-1-103 concerns prior adoptions and terminations. It is likely that the trial court
intended to cite to Tennessee Code Annotated section 37-1-103, which provides that juvenile court has
“exclusive jurisdiction” over “[p]roceedings in which a child is alleged to be delinquent, unruly or
dependent and neglected[.]” Tenn. Code Ann. § 37-1-103(a)(1). We note that section 37-1-103 was
recently amended to include the following provision:

        Notwithstanding this section, nothing in subdivision (a)(1) shall be construed to preclude
        a court from exercising domestic relations jurisdiction pursuant to title 36, regardless of
        the nature of the allegations, unless and until a pleading is filed or relief is otherwise
        sought in a juvenile court invoking its exclusive original jurisdiction.

Tenn. Code Ann. § 37-1-103(g); see also 2019 Tenn. Laws Pub. Ch. 167 (H.B. 854), eff. April 8, 2019
(stating that the amendment “shall apply to any case pending or filed on or after the effective date of this
act”). Because of our resolution of this appeal, we do not reach Petitioner’s argument that subsection (g)
undermines the trial court’s ruling in this case. We note, however, that nothing in Petitioner’s
guardianship petition appears to ask the trial court to “exercis[e] domestic relations jurisdiction pursuant
to title 36[.]”
          3
            Section 37-1-104 provides that probate court has concurrent jurisdiction with juvenile court to
“[d]etermine the custody or appoint a guardian of the person of a child[,]” Tenn. Code Ann. § 37-1-
104(a)(2).
          4
            None of these findings is actually contained in the trial court’s order, nor does the record include
                                                     -2-
Petitioners asserted that pursuant to state statute, federal statute, and state caselaw, the
trial court had jurisdiction to grant the requested relief.

       A hearing on Petitioner’s motion to alter or amend was held on August 26, 2019.
Therein, the trial court stated that it continued to interpret Tennessee law as stating that
because Petitioners were “asking for findings of abuse, neglect or abandonment, that is
within that realm of a dependency/neglect because to say that the child was abandoned is
to find the child dependent.” According to the trial court, those types of allegations were
to be exclusively adjudicated in juvenile court. As such, the trial court entered an order
denying Petitioner’s motion to alter or amend the order of transfer. Petitioners thereafter
appealed to this Court.

                                                DISCUSSION

       Petitioners raise a number of issues related to the trial court’s initial order of
transfer and the denial of their motion to alter of amend. Pursuant to Rule 13(b) of the
Tennessee Rules of Appellate Procedure, in addition to the issues raised by the parties,
we are also directed to consider “whether the trial and appellate court have jurisdiction
over the subject matter” of the case. Tenn. R. App. P. 13(b). Petitioners, of course, urge
this Court to reverse the trial court’s implicit finding that it did not have subject matter
jurisdiction over their petition. Because we conclude that this Court lacks subject matter
jurisdiction over this appeal, however, we do not reach that issue.

       Petitioners filed this appeal pursuant to Rule 3 of the Tennessee Rules of
Appellate Procedure. Rule 3 provides an appeal as of right of “every final judgment
entered by a trial court” in a civil action. Tenn. R. App. P. 3(a). If, however, “multiple
parties or multiple claims for relief are involved in an action, any order that adjudicates
fewer than all the claims or the rights and liabilities of fewer than all the parties is not
enforceable or appealable and is subject to revision at any time before entry of a final
judgment adjudicating all the claims, rights, and liabilities of all parties.” Id. In other
words, a final judgment is a judgment that resolves all the claims between all the parties,
“leaving nothing else for the trial court to do.” State ex rel. McAllister v. Goode, 968
S.W.2d 834, 840 (Tenn. Ct. App. 1997). An order that adjudicates fewer than all the
claims between all the parties is subject to revision at any time before the entry of a final
judgment and is not appealable as of right. Tenn. R. App. P. 3(a); In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003).

       Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990); cf.
Tenn. R. App. P. 9 (governing discretionary interlocutory appeals); Tenn. R. App. P. 10

a transcript attributing any oral findings of this kind to the trial court in the July 19, 2019 hearing.
                                                      -3-
(governing discretionary extraordinary appeals); Tenn. R. Civ. P. 54.02 (allowing appeals
of some non-final judgments when certain requirements are met).5 Consequently, “in a
civil case an appeal as of right may be taken only after the entry of a final judgment.”
Estate of Henderson, 121 S.W.3d at 645 (citing Tenn. R. App. P. 3(a)).

       In this case, Petitioners appeal from the trial court’s order transferring this matter
from chancery court to juvenile court. The trial court’s order does not adjudicate any of
the requests in Petitioner’s guardianship petition but merely transfers those claims to
another court for future adjudication. All of the claims raised in Petitioner’s guardianship
petition remain pending in the juvenile court. Thus, neither the July 19, 2019 order of
transfer nor the subsequent order denying the motion to alter or amend are final
judgments to which an appeal as of right lies to this Court. Indeed, this Court has
previously indicated that “the proper vehicle” for review of a trial court’s order regarding
a transfer to another court is to file an application for interlocutory appeal to this Court.
See Williams v. City of Milan, No. W2010-00450-COA-R9-CV, 2011 WL 538868, at *3
(Tenn. Ct. App. Feb. 16, 2011) (noting that a Rule 3 appeal of the trial court’s order
denying transfer was dismissed, but a Rule 9 interlocutory appeal was granted).

        “The lack of subject matter jurisdiction is so fundamental that it requires dismissal
whenever it is raised and demonstrated.” Dishmon v. Shelby State Cmty. Coll., 15
S.W.3d 477, 480 (Tenn. Ct. App. 1999). Because Petitioners have appealed from a non-
final order, we must dismiss this appeal for lack of subject matter jurisdiction.6

                                             CONCLUSION

        This appeal is dismissed. Costs are taxed to Appellants, for which execution may
issue if necessary.


                                                         _________________________________
                                                         J. STEVEN STAFFORD, JUDGE




5
  Petitioners did not file an application for an interlocutory appeal pursuant to Rules 9 or 10 of the
Tennessee Rules of Appellate Procedure. Additionally, the order appealed from the trial court was not
made final pursuant to Rule 54.02.
         6
           Because we dismiss this appeal, we express no opinion as to the correctness of the trial court’s
decision.
                                                   -4-